BuackNoed, J.
This was an action of debt on a promissory note and for money paid. At the term to which the capias ad respondendum, which required bail, was returnable, the defendant moved the court to quash the writ, on the ground that it was served and bail taken on the second day of August, 1841, the day of the general election in the State. The motion was sustained.
This decision is erroneous. The defendant was privileged from arrest on election day. R S., 1838, p. 467. But the circumstance that he was arrested on that day, was no cause for quashing the writ. The motion should only have been to discharge the defendant from the custody of his bail and the bail from his recognizance. The defendant was bound to answer to the suit as if the writ had not required bail. The service of the writ, so far as it gave notice to the defendant to a'ppear to the suit, was legal. It was the arrest only from which the defendant was privileged by the statute.
Per Curiam.—The j udgment is reversed with costs. Cause remanded, &c.